Citation Nr: 1500210	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent prior to July 1, 2009, in excess of 30 percent from July 1, 2009 through January 5, 2013, and 50 percent thereafter, for ulnar nerve neuropathy, status post ulnar nerve transposition, neurolysis, resection of neuroma, nerve transplantation and placement of nerve stimulation.  

2. Entitlement to an evaluation in excess of 10 percent for left knee strain, status post arthroscopies.

3. Entitlement to an evaluation in excess of 10 for left ankle sprain, status post reconstruction surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at an October 2014 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Prior to July 1, 2009, the Veteran's ulnar nerve disability is shown to be productive of a disability picture that most nearly approximates moderate incomplete paralysis of the ulnar nerve.

2. From July 1, 2009 until August 8, 2011, the Veteran's ulnar nerve disability is shown to be productive of a disability picture that most nearly approximates severe incomplete paralysis of the ulnar nerve.

3. As of August 8, 2011, the Veteran has virtually no function of his ulnar nerve.  A loss of function that the Board determines most nearly approximates complete paralysis of the ulnar nerve.  

4. Throughout the appeal period, the Veteran's left knee strain, status post arthroscopies, has been manifested by complaints of regular pain, as high as an eight on a scale from one to ten, with objective findings of extension limited at most to 0 degrees and flexion limited at most to 120 degree, the beginning of reported pain.  There is no subjective or objective medical evidence of subluxation, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, ankylosis, or incapacitation. 

5. As of February 8, 2013, the date of a VA examination, the Veteran's left knee disability is shown to result in moderate instability of the knee joint.

6. The Veteran's status left ankle sprain, status post reconstruction surgery, is reflective of moderate limitation of motion manifested by pain with dorsiflexion at worst, to 15 degrees and plantar flexion at worst, to 35 degrees; but no ankylosis, no malunion of the os calcis or astragalus, or no astragalectomy.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent, prior to July 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

2. The criteria for a rating in excess of 30 percent, from July 1, 2009 until August 8, 2011, for ulnar nerve neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).


3. As of August 8, 2011, the criteria for a rating of 50 percent, but no greater, for ulnar nerve neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

4. The criteria for a rating in excess of 10 percent for left knee strain, status post arthroscopies, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260 (2014).

5. As of February 8, 2013, the criteria for a separate 20 percent rating for moderate left knee instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

6. The criteria for a disability rating in excess of 10 percent for left ankle sprain, status post reconstruction surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a July 2007 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded multiple VA examinations in conjunction with his increased evaluation claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2014).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

A. Ulnar Nerve

Throughout the appeal period, the Veteran's ulnar nerve neuropathy, status post ulnar nerve transposition, neurolysis, resection of neuroma, nerve transplantation and placement of nerve stimulation, is assigned a 20 percent prior to July 1, 2009, a 30 percent from July 1, 2009 through January 5, 2013, and a 50 percent thereafter.  These evaluations are under Diagnostic Code 8516 pertaining to incomplete and complete paralysis of the ulnar nerve.  There are intermittent periods of an evaluation of 100 percent for periods of convalescents under 38 C.F.R. § 4.30; however, the Board will not address these ratings as a rating in excess of a schedular 100 percent is not available.  

As directed by 38 C.F.R. § 4.124a, Diagnostic Code 8516 provides for a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side. 

Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Turning to the evidence of record, an August 2007 VA examination report indicates the left forearm and hand were affected by the nerve disease.  There was numbness, abnormal sensation, anesthesia, and weakness of the affected parts.  These symptoms made it hard for the Veteran to use all fingers in daily activities.  There was no paralysis of the affected parts.  Pain was constant and a three on a scale of one to ten.  The pain was squeezing, aching, and cramping in nature.  The Veteran reported it felt like he only had control and feeling in half of his hand and the report indicates functional impairment of 50 percent usage of the left arm and hand.  The peripheral nerve examination was within normal limits.  Neurological examination of the upper extremities revealed abnormal motor function with weak left grip (4/5) and abnormal sensory function with decrease sensation to tactile and pain stimuli. 

An August 2007 statement from the Veteran's wife notes the Veteran's disabilities cause him pain, which has increased in the last few years.  Specifically, she stated that his left hand numbness is constant and restrict his ability to perform simple tasks.  An August 2007 statement from Dr. L.G.M., at the time an acquaintance of the Veteran for 13 years, describes how she has seen a decline in the Veteran secondary to his ankle and arm conditions.  

Nix Health Care System records show the Veteran underwent a revision left ulnar nerve transmuscular transposition operation in May 2009.  

A July 2009 record contains the results of a study performed at the neurophysiology laboratory at Lackland Air Force Base.  The interpretation was that the study was abnormal "with electrophysiological evidence for a severe left ulnar neuropathy that now localizes to the proximal below elbow site (certainly proximal to the branches of the left FCU and FDP 4th and 5th digits) on NCS with evidence of near complete conduction block with associated severe secondary axonal changes that is new compared to last study in April 2009."

An August 2009 treatment record indicates the Veteran was examined for a second opinion following his May 2009 operation.  Apparently he did well for a week following the surgery then developed high ulnar nerve palsy with severe pain.  Physical examination revealed pseudo clawing while the Veteran held his small and ring finger completely flexed.  There was no hypertension of the MCP joint and the Veteran could fully extend the PIP of his small and ring finger.  There was hyper thenar and inner osseous wasting.  Left pinch strength was 18 and left wrist strength was 90 pounds.  FCU was very weak, FDP to the small and ring fingers was present, and FSD small and ring fingers was strong.  The Veteran could actively abduct his small finger but this was weak.  Forearm circumference was approximately two centimeters less on the left than on the right.  Two point discrimination was greater than 15 in the ulnar nerve distribution.  The Veteran also had developed an advancing Tinel where he had parenthetic pain to his small and ring finger with Tinel approximately 15 centimeters proximal to the wrist flexion crease.

An October record contains the results of another study performed at the neurophysiology laboratory at Lackland Air Force Base.  The conclusion was that the study's results were abnormal.  There was "electrophysiologic evidence to support a severe left ulnar neuropathy with a focal area of conduction block located between 24.5 and 26.0 cm proximal to the ADM muscle."  It was also noted that most results were similar to the July 2009 study; however, there did "appear to be some recovery of the Left FCU muscle compared to" the July 2009 study.  

Treatment record shows the Veteran underwent a left ulnar neruolysis operation in November 2009.  A November 2009 preoperative evaluation notes that the Veteran is "able to flex his DIP and PIP joint of his ring and small fingers.  It takes him some time to do this, but he is able to do it as well as near completely extend his ring and small finger."  His left pinch strength was 18 and left wrist strength was 90.  The Veteran was able to abduct his fingers but this was weak.  

The Veteran was again provided a VA examination in December 2009.  The examination report describes functional impairments of weakness of abduction against any resistance, weakness of wrist flexion and ulnar deviation, weakness of ring and small finger flexion.  Range of motion of the joints of the ring and small fingers were: ring finger MP joint 5 degrees to 80 degrees, IP joint 0 degrees to 90 digress, DIP joint 5 degrees to 35 degrees, with the tip lacking one-fourth of an inch reaching the distal palmar crease; small finger MP 0 degrees to 70 degrees, IP 40 degrees to 90 degrees, DIP 10 degrees to 50 degrees, with tip lacking three-quarters of an inch reaching the distal palmar crease.  Maximum Tinel's stop was one and a half inches distal to the epicondyles.  

Treatment record shows the Veteran underwent a left ulnar nerve neuroma resection and cable grafting operation in February 2011.  A February 2011 follow-up examination indicates the Veteran reported remarkable pain relief in his hand and fingers following surgery.  He could also move his hand and fingers better following surgery.  Physical examination revealed the Veteran was able to make a completed fist and did not have any clawing.  

A September 2011 statement from the Veteran called attention to an August 2011 treatment note authored by Dr. D.T, who regularly treated the Veteran for his ulnar nerve.  The August 2011 note attempts to clear up a misunderstanding about an April 2007 treatment note as well as describe the Veteran's current disability picture.  First, the doctor noted that an April 2007 treatment note from him reporting the Veteran had functional improvement of 70 to 80 percent was incorrect and the result of a misunderstanding with a resident who wrote the comment.  Nevertheless, the doctor indicated the Veteran presently had 70 to 80 percent pain improvement following the February 2011 procedure.  However, it was also the doctor's opinion that the Veteran had virtually no function in his ulnar nerve.  The Veteran was then described as having a lifelong and virtually uncorrectable problem with his left upper extremity with significant functional deficit.  

Treatment record shows the Veteran underwent a left ulnar nerve stimulator placement operation in January 2013.  A treatment note from just prior to the operation indicates that the pain relief that occurred following the February 2011 operation ceased following the Veteran hitting his medial arm on a ladder two months prior.  A physical examination revealed an ulnar quad hand deformity of his ring and small finger with full passive range of motion into extension and partial active extension of the small finger with great effort and concentration.  The Veteran had some sensation to light touch in his ring finger with continued lack of sensation in his small finger as well as the hypothenar eminence.    

Another VA examination was provided in February 2013.  The Veteran was noted to be right hand dominant.  The VA examination report indicated the Veteran's symptoms included constant pain, paresthesias and/or dysesthesis, and numbness.  All symptoms were considered moderate.  Muscle strength testing revealed normal strength except for wrist flexion of (4/5), wrist extension (4/5), and grip (3/5).  Atrophy of the left hypothenar muscles was noted with the muscles on the atrophied side being two centimeters smaller than muscles on the normal side.  Sensory examination revealed normal sensation except for in the left hand/fingers where sensation was absent.  No trophic changes were observed.  When asked to describe the extent of ulnar nerve paralysis the VA examiner indicated complete paralysis.  

In an April 2014 statement, the Veteran indicated his ulnar nerve disability should be evaluated as 60 percent under the major schedular criteria because he takes daily morphine and continues to have major problems with his left arm.  

The Veteran testified before the Board at a hearing in October 2014.  The Veteran noted that the January 2013 stimulator placement did nothing to help with the pain or other issues associated with his ulnar nerve disability.  He indicated his pain is on average a six every day, on a scale of one to ten.  The pain goes up to a seven or eight but that is when he takes morphine.  The Veteran compared it to putting your hand in a vice and tightening it around your hand.  It was reported that the pain level has been relatively constant going as far back as July 2009.  The Veteran also described getting muscle spasms and having to take muscle relaxers in addition to his morphine to be able to sleep.  He also discussed his left upper extremity atrophy and special note was made that the left forearm was visually smaller than the right.  He noted he has to grab things with only two fingers on the left side and he often has to get help with simple tasks.  The ring finger and the small finger were described as having no feeling at all, only constant nerve pain.  In summation the Veteran stated that it hurts to do everything.       

Initially, the Board notes that it is appropriate to rate the Veteran under the minor schedule of ratings under Diagnostic Code 8516.  The Veteran has indicated he should be rated under the major schedule; however, the major schedule is for application when the ulnar nerves of the dominate extremity are affected and the minor schedule is for application when the ulnar nerves of the non-dominate extremity are affected.  The February 2013 VA examination indicated that the Veteran is right hand dominate, thus rating under the minor schedule is appropriate.  

The Board finds that entitlement to an evaluation in excess of 20 percent prior to July 1, 2009 is not warranted.  The Veteran filed his claim for increase in March 2007.  From that time until July 2009 the evidence of record does not reveal either complete paralysis of the ulnar nerve or incomplete paralysis that would be described as severe.  The August 2007 VA examination report said there was no paralysis of the affected area but the Veteran did have only 50 percent usage of the left arm and hand.  Peripheral nerve examination was within normal limits.  Neurological examination of the upper extremities revealed abnormal motor function with weak left grip (4/5) and abnormal sensory function with decrease sensation to tactile and pain stimuli.  The August 2007 statements of the Veteran's wife and an acquaintance indicate a decline in the Veteran's condition over time.  The Veteran's disability picture during this period does not show a "griffin claw" deformity, marked atrophy of the dorsal interspace and thenar and hypothenar eminences, loss of ring and little finger extension, or weakened flexion of the wrist that would evidence complete paralysis.  Testing revealed only a slightly weak grip and decreased sensation.  The Board finds that such a disability picture does not show complete paralysis or most nearly approximate incomplete paralysis that could be said to be severe.  

Also, the Board finds that, from July 1, 2009 until August 8, 2011, the Veteran's ulnar nerve disability does not warranted a higher rating.  During this time period the Veteran's disability is evaluated as 30 percent for severe incomplete paralysis.  The evidence of record does not reveal complete paralysis that would warrant a 50 percent evaluation.  There are some signs of complete paralysis during this time period such as pseudo clawing, hyperthenar wasting, and weakened wrist flexion.  August 2009 Treatment Note, November 2009 Preoperative Evaluation, December 2009 VA Examination.  However, this is offset by evidence that shows that Veteran's disability picture during this time period does not more closely approximate complete paralysis.  A November 2009 preoperative evaluation shows the Veteran could completely extent his ring and small finger if given adequate time.  A February 2011 evaluation following surgery revealed some pain relief and better movement of the hand.  

Next, the Board finds that from August 8, 2011 the Veteran's ulnar nerve disability warrants a 50 percent rating.  An August 8, 2011 treatment note indicates that the Veteran has virtually no function in his ulnar nerve.  The note goes on to describe the Veteran as having a lifelong and virtually uncorrectable problem with his left upper extremity with significant functional deficit.  The Board finds it appropriate to grant the Veteran an increased rating of 50 percent as of August 8, 2011 based on this being the date when it is first shown that the Veteran has virtually no function in his ulnar nerve.  It is the Board determination that virtually no function in the ulnar nerve more nearly approximates complete paralysis.  As the Veteran's disability is of the ulnar nerve of the non-dominate hand, a 50 percent evaluation is the maximum available under Diagnostic Code 8516, therefore a higher evaluation is not warranted.  

Finally, the Veteran's representative has suggested the application of 38 C.F.R. § 4.124a, Diagnostic Code 8512.  October 2014 Board Hearing Testimony.  Diagnostic Code 8512 provides of a 60 percent rating of complete paralysis of the minor hand.  Symptoms of complete paralysis are noted to include paralysis of all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers (i.e. substantial loss of use of the hand).  The Board finds that a higher rating is not warranted under Diagnostic Code 8512.  Though the Veteran has severe pain and virtually no function of his ulnar nerve the evidence does not show what the Board would consider substantial loss of the use of the hand.  The Veteran testified that he can grab things with two fingers.  While this makes tasks more difficult it reveals a left hand functionality that cannot be considered substantial loss of use.  

In sum, a higher evaluation is not warranted prior to July 1, 2009.  From the date of the Veteran's claim through July 1, 2009 the evidence of record does not reveal a disability picture that most nearly approximates a rating in excess of 20 percent.  From July 1, 2009 until August 8, 2011 the evidence of record does not reveal a disability picture warranting a rating in excess of 30 percent.  However, as of August 8, 2011 there is evidence that the Veteran has virtually no function in his ulnar nerve.  The Board has determined that such lack of function most nearly approximates complete paralysis of the ulnar nerve warranting a 50 percent rating.  

B. Musculoskeletal 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

1. Left Knee

Throughout the appeal period, the Veteran's left knee disability has been rated as 10 percent disabling Diagnostic Code 5099-5014.  Diagnostic Code 5014 pertains to osteomalacia, and is rated pursuant to limitation of motion or under the criteria pertaining to arthritis.  Diagnostic Codes 5257, 5260, and 5261, which pertain to knee instability, limitation of flexion of the leg, and limitation of extension of the leg, are also potentially applicable in this instance. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage or impairment of the tibia or fibula and no genu recurvatum has been diagnosed.  Finally, there have been no findings of ankylosis of the knee. 

Diagnostic Code 5014, for rating osteomalacia, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  ).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).   These ratings will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2014). 


A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2014); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Turning to the evidence of record, an August 2007 VA examination report notes no left knee edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  However, there was tenderness.  The range of motion of the left knee was reported as flexion of 140 degrees and extension 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  All stability tests and the medial and lateral meniscus test were within normal limits.  At this time the Veteran reported having weakness and stiffness 90 percent of the time as well as swelling, heat, redness, giving way, lack of endurance, and aching.   He also reported locking one to two times a week for three to five seconds.  Pain was noted as being an eight on a scale of one to ten.  The pain was crushing, squeezing, burning, aching, sharp, sticking, and stabbing in nature.  The knee did not cause incapacitation but did result in functional impairment in the form of limited physical activities.  

The Veteran was again provided a VA examination in February 2013.  The VA examination report indicates medial lateral instability 2+ (5-10 millimeters) of the left knee.  No patellar subluxation or dislocation, tibial or fibular impairment, previous joint replacement, or arthritis was detected.  A previous meniscal tear and previous knee surgery were noted.  The meniscal tear residuals were frequent episodes of joint pain.  The report indicates the use of no assistive devices.  The range of motion of the left knee was reported as flexion of 120 degrees with evidence of painful motion starting at 120 degrees and extension of 0 degrees with no objective evidence of painful motion.  Following repetitive use testing the Veteran's flexion actually improved to 140 degrees while extension remained 0 degrees.  Functional loss and/or functional impairment of the left knee was noted with contributing factors of less movement than normal and pain on movement.  At the time of the examination the Veteran had tenderness or pain to palpitation for the joint line or soft tissues of the left knee.  

The Veteran testified before the Board at a hearing in October 2014.  The hearing testimony indicates the Veteran has problems with instability, which causes pain.  He also mentioned he used a cane to assist with stability.  He previously used crutches but his ulnar nerve condition has made them unusable.  The Veteran noted that his ACL has reconnected to his PCL.  However, doctors have chosen to leave it be for the time being because the reconnection appears to be holding.  Furthermore, the Veteran indicated that he has been told he will eventually need a full knee replacement.  Left knee pain was described as a dull achy feeling that can sometime feel like "an ice pick diving into you."  

The record contains statements form the Veteran wife and other associates.  The wife's August 2007 statement notes the Veteran's disabilities cause him pain, which has increased in the last few years.  She also discussed how the Veteran's knee swells frequently and how he can no longer work on his hands and knees because of pain.  The August 2007 statement of M.H., who was the Veteran's supervisor at the time, notes the Veteran's left leg causes him severe pain resulting in problems with day to day activities, at home and at work.  The August 2007 statement of Dr. L.G.M., at the time an acquaintance of the Veteran for 13 years, describes how she has seen a decline in the Veteran secondary to his ankle and arm conditions.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  In this case, range of motion testing that is of record revealed extension limited at most to 0 degrees and flexion limited at most to 120 degrees.  These findings take into account the earliest point at which there was evidence of pain on repetition of motion.  The findings, however, do not warrant a compensable rating under either Diagnostic Codes 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case.  

Next, the Board has considered an increase of the Veteran's current rating under Diagnostic Code 5099-5014, which directs the rating be determined under Diagnostic Code 5003.  However, there is no x-ray evidence of arthritis of both the left knee and another major joint so no more than the current 10 percent for noncompensable limitation of motion is warranted. 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for his left knee, under the applicable criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion, there is no evidence to suggest that the functional loss is the equivalent to flexion limited to 45 degrees or less or extension limited to 10 degrees or more, such that a higher rating would be applied.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing.

Finally, the Board finds that a separate rating is warranted for the left knee under Diagnostic Code 5257, which provides for a 10 percent rating for slight, a 20 percent for moderate, and a 30 percent for severe recurrent subluxation or lateral instability.  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 
 
In this case, the first indication of moderate instability of the left knee is on the February 8, 2013, VA examination.  The Board determines the instability to be moderate based on the fact that 2+ (5-10 millimeters) was the middle of three options the VA examiner could have used to describe the instability.  Thus, a 20 percent rating is warranted for moderate instability of the left knee since February 8, 2013, but no earlier.  A rating higher than 30 percent is not warranted because at no time has the Veteran's knee instability been described as, or demonstrated as, severe in degree. 

In sum, a rating in excess of 10 percent is not warranted under the applicable diagnostic codes.  This includes consideration of the effect of pain and weakness.  However, a separate 20 percent evaluation for moderate left knee instability is warranted under Diagnostic Code 5257 as of February 8, 2013.  

2. Left Ankle

Throughout the appeal period, the Veteran's left ankle disability has been rated as 10 percent disabling Diagnostic Code 5099-5271.  Diagnostic Code 5071 pertains to limitation of motion of the ankle.

The Board notes that there are five diagnostic codes pertinent to the ankle. Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragular or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy) are inapplicable herein, as the medical evidence does not show any ankylosis or malunion of the ankle bones; nor was there any surgical removal of the ankle bone.  Only Diagnostic Code 5271, under which the Veteran is currently rated, applies in this instance.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2014).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2014). Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

Turning to the evidence of record, an August 2007 VA examination report notes no edema, effusion, weakness, tenderness, redness, heat, giving way, locking, dislocation, guarding of movement, or subluxation.  The range of motion of the left ankle joint was plantar flexion of 45 degrees and dorsiflexion of 20 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Further, there was no indication of malunion to the os calcis on the left.  At this time the Veteran reported weakness when not wearing a brace or a high top boot, stiffness sometime, swelling daily, and lack of endurance due to pain and fatigability.  Pain was noted as being a seven on a scale from one to ten.  The pain was crushing, burning, aching, and sharp in nature.  The functional impairment resulting from the Veteran's ankle condition was noted as "he may fall down unless he has some ankle support."
  
The Veteran was again provided a VA examination in February 2013.  The VA examination report indicates no arthritis, joint instability, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus, talectomy (astragalectomy), or joint replacement.  Ankle pain was a reported residual of the Veteran past reconstruction surgery.  Range of motion was reported as plantar flexion of 35 degrees with objective evidence of pain at 35 degrees and plantar dorsiflexion 15 degrees with objective evidence of pain at 15 degrees.  Repetitive use testing resulted in no further limitation of motion.  Functional impairment was noted and contributing factors were less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There was localized tenderness or pain on palpation of joints or soft tissue of the ankle.  The Veteran was reported to have flare-ups that make it more difficult to walk.  No use of an assistive device was reported.  

In an April 2014 statement the Veteran stated "[o]n my ankle, I do not have full range of motion and I lost all sensation during my first surgery in 1997.  Also, I do not have 5/5 because every single time the doctor pulls on my ankle it dislocated."  Additionally, the Veteran testified before the Board at a hearing in October 2014.  The hearing testimony indicates the Veteran has regularly reinjured his ankle since his initial injury in the 1990s.  The Veteran noted instability issues with his ankle, which lead to pain.  He also mentioned he used a boot and cane to assist with stability.  He previously used crutches but his ulnar nerve condition has made them unusable.    

The record contains statements form the Veteran wife and other associates.  The wife's August 2007 statement notes the Veteran's disabilities cause him pain, which has increased in the last few years.  She also discussed how the Veteran's ankle will slip or twist causing the Veteran to almost fall down.  The August 2007 statement of M.H., who was the Veteran's supervisor at the time, notes the Veteran's left leg causes him severe pain resulting in problems with day to day activities, at home and at work.  The August 2007 statement of Dr. L.G.M., at the time an acquaintance of the Veteran for 13 years, describes how she has seen a decline in the Veteran secondary to his ankle and arm conditions.  

The Board finds that an evaluation in excess of 10 percent is not warranted because the Veteran's overall disability picture is more reflective of moderate limitation of motion of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As the Veteran noted he does not have full motion of his ankle.  However, objective testing has shown that throughout the period on appeal the Veteran has had at worst 35 degrees of plantar flexion and 15 degrees of dorsiflexion of the left ankle.  The measurements indicate greater than 50 percent of a normal range of motion in the ankle.  Also, VA examinations found no additional limitation of motion after repetitive motion testing.  Even considering the actual functional impairment of the right ankle due to the Deluca factors, the Veteran's disability does not rise to the level of marked impairment because the flexion and dorsiflexion measurements take into consideration the degree at which objective evidence of pain was observed.  As such, the Board believes that the overall picture presented is one of moderate limitation of motion.

In sum, the Board finds that the overall disability picture does not reflect that the Veteran is entitled to a rating in excess of 10 percent for left ankle sprain, status post reconstruction surgery.  The Veteran's symptoms throughout the appeal period have remained relatively consistent and reflective of moderate limitation of motion.

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ulnar nerve neuropathy, left knee strain, and left ankle sprain with the established criteria found in the rating schedule for those disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for ulnar nerve evaluations based on the extent of paralysis of the nerve and knee and ankle evaluation based on objective measurements of the Veteran's range of motion.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's disabilities markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  The VA February 2013 VA examination report indicated the Veteran's disabilities impact his ability work; however, his October 2014 testimony indicates that he is still able to complete his work duties.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

A rating in excess of 20 percent, prior to July 1, 2009, for ulnar nerve neuropathy is denied.

A rating in excess of 30 percent, from July 1, 2009 until August 8, 2011, for ulnar nerve neuropathy is denied.

As of August 8, 2011, a rating of 50 percent, but no greater, for ulnar nerve neuropathy is granted. 

A rating in excess of 10 percent for left knee strain, status post arthroscopies, is denied.

As of February 8, 2013, a separate 20 percent rating for left knee instability is granted.




A rating in excess of 10 percent disabling for left ankle sprain, status post reconstruction surgery, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


